It is the theory, and the holding in effect, of the majority opinion that there is no constitutional limitation on the statedebt that may result from the issuance of interest-bearing,nonpayable, general fund warrants, so long as they are issuedwithin an appropriation by the Legislature.
It is my view that there is a constitutional limitationthereon, and that the same is set out in section 23 of article 10 of the Constitution. That section provides in part as follows:
"The state may, to meet casual deficits or failure in revenues, or for expenses not provided for, contract debts; but such debts, direct and contingent, singly or in the aggregate, shall not, at any time, exceed four hundred thousand dollars. * * *"
Thus my dissent to the adopted view is made clearly apparent and is easily stated.
When we have in mind the many and varied purposes for which the Legislature in its discretion may appropriate public money, it must be evident that the Constitution could not and did not intend that upon all such appropriations, nonpayable, interest-bearing warrants could be issued in unlimited excess of revenues provided.
I readily agree that this court cannot veto appropriations, but I cannot concur in the view that this court should, by mandamus, compel the issuance of warrants, and thus add several millions of dollars to the casual deficit which already exists for this fiscal year in the sum of $400,000. It goes without saying that the deficit now existing, and to be increased by the warrants issued pursuant to the majority opinion, is a casual deficit for failure of revenue or loss or decline in revenue. I think it is such a casual deficit as is specifically referred to in the Constitution. *Page 578 
While the plaintiff's brief suggests that there may be little or no deficit by the end of the fiscal year, we are satisfied that the facts shown demonstrate that in all probability the present deficit will continue to the end of the fiscal year in the sum of several million dollars. However, if the contrary hope is realized, then no possible harm could result from a decision of this court for the defendant. It being the State Auditor's theory in effect that he should issue warrants when there is revenue to pay them, or when the outstanding current warrants do not exceed the constitutional limit of $400,000 for such a casual deficit. Therefore, of course, if by the end of this fiscal year there is no deficit, or is less than $400,000 of deficit, then all claims of every character will be fully and promptly paid in cash or by nonpayable warrants which would be within this debt limitation specifically authorized by section 23, article 10, of the Constitution.
I agree with the rules of law announced in paragraphs 1, 2, and 3 of the syllabus of the majority opinion, but they are not controlling here. We are not here called upon to say that certain appropriations are invalid. We are called upon to say whether warrants in unlimited excess of revenue may be legally issued, and whether we will or will not compel the State Auditor to issue warrants when he has already issued current warrants up to the full amount of revenue received, plus the $400,000, to which excess he may go under the Constitution.
In Davis v. Childers, 181 Okla. 468, 74 P.2d 930, this court was called upon to determine the validity of legislative appropriations. It was a suit attacking the appropriations, and we there held as stated in paragraph 2 of the syllabus here. That case did not present a direct attack upon the issuance of interest-bearing warrants.
The majority opinion holds that warrants must be issued above the aforesaid limit of excess, and without regard to that or any limitation, so long as they are within the legislative appropriation. It is with this conclusion that I cannot concur.
This court has never before held that warrants must be issued under such circumstances. In Bryan v. Menefee, 21 Okla. 1,95 P. 471, this court considered an action in mandamus to compel the payment of a certain warrant which had been regularly and legally issued. There was money in the treasury to pay the warrant there involved, and of course the judgment and decision of the court required the payment thereof.
The majority opinion mentions the rule as to municipal warrants, with the suggestion that nonpayable municipal warrants have not been considered debts within the meaning of the Constitution, citing Blake v. Abraham, 149 Okla. 112,299 P. 488, and Kurn v. Helm, 182 Okla. 260, 77 P.2d 552. I am unable to find anything in those decisions supparting that statement in the majority opinion or supporting the conclusion of the majority opinion. On the contrary, we have in three cases held, as to municipal warrants, that where the appropriation was legal and warrants were issued within the appropriation, but for lack of collection of the anticipated revenue the warrants could not be paid and were therefore outstanding as nonpayable interest-bearing warrants, that such warrants did constitute debts of the municipality. See School District No. 2 v. Gossett, 140 Okla. 243, 283 P. 249; Kansas City S. Ry. Co. v. Board of Education, 158 Okla. 274,13 P.2d 115, and Mansville Consolidated School Dist. v. Williamson,174 Okla. 18, 49 P.2d 749.
As to the case In re Application of State to Issue Bonds to Fund Indebtedness, 33 Okla. 797, 127 P. 1065, that case furnishes authority for the issuing of funding bonds to refund outstanding interest-bearing warrants, but in my judgment does not furnish authority requiring this court to compel the issuance of warrants upon all claims under appropriations, in view of the number, character, and amount of appropriations *Page 579 
which may be made, and in view of the already existing deficit in the general fund for this fiscal year. The last-cited decision should be carefully read to observe the restrictions of certain rules therein to "obligations arising out of the ordinary, necessary current expense of maintaining the state government." That quotation appears in the first paragraph of the syllabus dealing with the debt limitation of section 23, article 10, of the Constitution.
It is my view that our constitutional duty requires us to fully observe the constitutional debt limit applicable here and to deny any writ of mandamus compelling the Auditor to now issue nonpayable interest-bearing warrants in the sum of several million dollars.